WARREN, P. J.,
dissenting.
The majority concludes that ORS 737.310(12) (since amended by Or Laws 1991, ch 768, § 1) precludes SAIF from reallocating employer’s payroll among previously assigned rating classifications. Because I do not believe that that statute limits SAIF’s authority to reallocate payroll, I dissent.
ORS 737.310(12) provides:
“At the time a workers’ compensation guaranty contract is issued, the insurer shall give written notice to the insured of the rating classifications to which the insured’s employees *576are assigned and shall provide an adequate description of work activities in each classification. The insurer shall not bill an insured for reclassifying employees during the policy year unless:
“(a) The insured knew or should have known that the employees were misclassified;
“(b) The insured provided improper or inaccurate information concerning its operations; or
“(c) The insured’s operations changed after the date information on the employees is obtained from the insured. ”
That statute expressly precludes a workers’ compensation insurer from reclassifying an employer’s employees, unless one of the three exceptions applies. However, it does not specify what constitutes a reclassification.
The majority states that
“the plain meaning of the statute is that reclassification may occur by assigning the work activities to a new classification or by changing the classification from one class to another. ‘Reclassification’ of payroll is simply the means by which the changes are accomplished.” 111 Or App at 574. (Footnote omitted.)
Although I disagree with the majority’s construction of ORS 737.310(12), I do agree that that statute has a plain meaning.
ORS 737.310(12) governs the assignment of rating classifications. The statute expressly and unambiguously provides that when “a workers’ compensation guaranty contract is issued, the insurer shall give written notice to the insured of the rating classifications to which the insured’s employees are assigned.” The statute then provides that an insurer cannot reclassify employees during the policy year, unless one of three exceptions applies. Each of these exceptions relates back to the date of issuance of the policy. See ORS 737.310(12)(a), (b) and (c). At that time, there is no payroll to reallocate. Therefore, the only way a reclassification of employees can occur is by the assignment of a new or substitute rating classification. Because SAIF did not assign employer a new or substitute rating classification, ORS 737.310(12) does not apply.
*577The majority’s construction is also flawed, because it conflicts with the rest of the section. ORS 737.310(10) provides:
“The director, by rule, shall prescribe the conditions under which a division of payroll between different manual classifications is permitted for purposes of computing workers’ compensation premiums.”
Pursuant to that grant of authority, DIF’s director promulgated OAR 836-42-060, which provides, in part:
“(1) When there is an interchange of labor the payroll of an individual employee shall be divided and allocated among the classification(s) assigned to the employer provided verifiable payroll records of the employer disclose a specific allocation for each such individual employee.
“(2) When there is an interchange of labor without verifiable records, the entire payroll of employees who interchange shall be assigned to the classification representing any part of their work which carries the highest authorized premium rate.”
The term “interchange of labor”
“means an employee or employees at different times perform duties described by two or more classifications assigned to an employer according to the classification system used by the insurer.” OAR 836-42-055(4).
In sum, OAR 836-42-060 permits an employer who has been assigned more than one rating classification to allocate payroll to the different classifications, provided that it maintains verifiable records to substantiate its allocation. If the employer fails to maintain verifiable records for an employee, the insurer can reallocate the payroll for that employee to the highest authorized classification. The only time that a “reallocation” can possibly occur is after the employer has submitted its total payroll and verifiable records to its workers’ compensation carrier. Therefore, an insurer’s authority retroactively to adjust an employer’s payroll is a necessary adjunct of the statutory and administrative scheme.
The provisions of ORS 737.310(10) indicate that the legislature intended that employers that are assigned more than one rating classification may divide their payrolls. OAR *578836-42-060 effectuates that intent but precludes manipulation by enabling insurers to adjust an employer’s payroll on the basis of the employer’s records. Were the law otherwise, employers could allocate all payroll to the lowest assigned rating classification and then preclude the carrier from challenging that allocation by asserting the reclassification bar of ORS 737.010(12). That would defeat the purpose of the multiple rating classifications and multiple rates.
In construing a statute, we must ascertain the intent of the legislature. ORS 174.020. In pursuing that intent, we must avoid, if possible, a construction that renders part of a statutory scheme meaningless. Burt v. Blumenauer, 84 Or App 144, 148, 733 P2d 462, mod 87 Or App 263, 742 P2d 626, rev den 304 Or 405 (1987). ORS 737.310(10) permits the agency to determine the conditions under which a workers’s compensation carrier can allocate payroll dollars among an employer’s previously assigned rating classifications. However, the majority’s construction of ORS 737.310(12) would preclude reallocation. Accordingly, the majority’s construction renders ORS 737.310(10) meaningless.
I dissent.